Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the determined treatment regimen" in 8.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this is being interpreted as “the parameters associated with the treatment regimen”.
Claim 18 recites the limitation "the determined treatment regimen" in 10.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this is being interpreted as “the parameters associated with the treatment regimen”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson Konen et al. (Nelson), US 2011/0257591 A1.
Regarding claim 19, Nelson discloses an implantable drug delivery device (Implantable Medical Device (IMD) 12, P0029), comprising (see claim 1 above for additional detail): a bellows (bellows, P0076) configured as a reservoir for infusate; means for obtaining a first measure and a second measure of volume of infusate in the bellows (pressure sensor 42, P0037, used to obtain pressure measurements within the reservoir over time, and the change in pressure over time used to calculate flow rate, P0075, and flow rate is related to volume, P0104-0106); means for determining a rate of change in the volume of the infusate within the bellows based on the first sensor output and the second sensor output (processor 26, P0073, and slope of curve 202, P0080 for rate of change); means for determining whether the rate of change in a volume of infusate within the bellows does not meet a threshold criterion (processor 26, P0073, P0087); and means for performing an abnormal infusate volume rate procedure in response to determining that the rate of change in the volume of infusate within the bellows does not meet the threshold criterion (processor 26 P0073, and P0087 to indicate than an unexpected change in fluid volume has been detected).  
Regarding claim 21, Nelson discloses the implantable drug delivery device of claim 19, wherein means for obtaining a first measure and a second measure of volume of infusate in the bellows comprises at least one of an electronically-based sensor 
Regarding claim 22, Nelson discloses a method for determining a volume of infusate within an implantable drug delivery device (P0070-0072), comprising: obtaining, by a processor (processor 26, P0073), a sensor output from a bellows sensor (pressure sensor 42 may be arranged in reservoir 34, P0050, reservoir 34 may be formed as a resilient bellows, P0076) of a parameter (pressure, P0075-0076) related to a volume of infusate (P0083 and P0106) within a bellows of the implantable drug delivery device; determining, by the processor, whether the volume of infusate within the bellows satisfies a threshold criterion based on the parameter related to the volume of infusate within the bellows (P0087); and initiating, by the processor, an abnormal infusate volume procedure in response to determining that the volume of infusate within the bellows does not satisfy the threshold criterion (P0087 and Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Idriss, US 4,838,887 in view of Nelson.
Regarding claim 1, Idriss discloses an implantable (implanted, col. 4 line 48) drug delivery device (pump, col. 4 line 12) comprising a bellows (bellows 16, col. 4 line 16).
Idriss does not teach a method for determining whether a change in infusate volume within an implantable drug delivery device is normal, comprising: obtaining, by a processor, a first sensor output from a bellows sensor of a parameter related to a volume of infusate within a bellows of the implantable drug delivery device; obtaining, by the processor, a second sensor output from the bellows sensor of the parameter related to the volume of infusate within the bellows of the implantable drug delivery device; determining, by the processor, a rate of change in the volume of the infusate within the bellows based on the first sensor output and the second sensor output; determining, by the processor, whether the rate of change in a volume of infusate within the bellows satisfies a threshold criterion; and initiating, by the processor, an abnormal infusate 
However, Nelson teaches volume monitoring for implantable fluid delivery device having a method for determining whether a change in infusate volume within an implantable drug delivery device is normal (P0070-0072), comprising: obtaining, by a processor (processor 26, P0073), a first sensor output from a bellows sensor (pressure sensor 42 may be arranged in reservoir 34, P0050, reservoir 34 may be formed as a resilient bellows, P0076) of a parameter related to a volume of infusate within a bellows of the implantable drug delivery device (first pressure, P0075-0076); obtaining, by the processor, a second sensor output from the bellows sensor of the parameter related to the volume of infusate within the bellows of the implantable drug delivery device (second pressure, P0075-0076); determining, by the processor, a rate of change in the volume of the infusate within the bellows based on the first sensor output and the second sensor output (∆P/∆t, P0075-0076, and normalized for temperature changes as shown in curve 202 of Fig. 5, P0080); determining, by the processor, whether the rate of change in a volume of infusate within the bellows satisfies a threshold criterion (processor 26 may compare the difference between the actual fluid delivery rate and the expected fluid delivery rate to a threshold, P0087); and initiating, by the processor, an abnormal infusate volume rate procedure in response to determining that the rate of change in the volume of infusate within the bellows does not satisfy the threshold criterion (processor 26 may indicate an unexpected volume change, P0087).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the implantable pump of Idriss with the 
Regarding claim 3, Idriss in view of Nelson teaches the method of claim 1, wherein: determining whether the rate of change in the volume of infusate within the bellows does not satisfy the threshold criterion comprises determining whether the rate of change in the volume of infusate within the bellows is less than the threshold criterion (Nelson, absolute difference, P0087, includes changes below a threshold); and initiating the abnormal infusate volume rate procedure (Nelson, unexpected change in volume detected and indicated, P0087 and triggering an alert 120, P0071) comprises sending, by the processor via a wireless communication interface (Nelson, telemetry module 30 P0037), a notification to an external device (Nelson, programmer 20, P0031) indicating that the implantable drug delivery device is operating in an abnormal state in response to determining that the rate of change in the volume of infusate within the bellows is less than the threshold criterion (Nelson, therapy information is displayed on the user interface 82, P058, including alerts, P0099).  
Regarding claim 4, 
Regarding claim 5, Idriss in view of Nelson teaches the method of claim 1, wherein the processor is a component of the implantable drug delivery device (Nelson, Figs. 1 and 2).  
Regarding claim 6, Idriss in view of Nelson teaches the method of claim 1, wherein the processor is included in a computing device external from the implantable drug delivery device (Nelson, alternatively, one or more functions associated with the method of Fig. 4 may be executed by processor 84 of programmer 20, P0072).  
Regarding claim 9, Idriss in view of Nelson teaches the method of claim 1, wherein the bellows sensor includes at least one of an electronically-based sensor (Nelson, capacitive measurement device, P0051), a strain gauge, a sensor configured to detect one or more of a position of the bellows, an orientation of the bellows, an expansion or compression state of the bellows, and a pressure associated with the bellows, a light based sensor including a light emitter and a light detector, a sensor configured to detect vapor and liquid of a two-phase liquid associated with the bellows, a flow meter configured to detect a flow of the infusate as it travels between the bellows and an accumulator, a sonically-based sensor, a capacitive displacement sensor, or an inductive sensor.  
Regarding claim 10, 
Idriss does not teach a bellows sensor configured to measure a parameter related to a change in volume of the bellows; a processor coupled to the bellows sensor and configured with processor- executable instructions to perform operations comprising: obtaining a first sensor output from a bellows sensor of a parameter related to a volume of infusate within a bellows of the implantable drug delivery device; obtaining a second sensor output from the bellows sensor of the parameter related to the volume of infusate within the bellows of the implantable drug delivery device; determining a rate of change in the volume of the infusate within the bellows based on the first sensor output and the second sensor output; determining whether the rate of change in a volume of infusate within the bellows does not meet a threshold criterion; and initiating an abnormal infusate volume rate procedure in response to determining that the rate of change in the volume of infusate within the bellows does not meet the threshold criterion.  
However, Nelson teaches volume monitoring for implantable fluid delivery devices comprising (claim limitations mapped as above for claim 1 unless noted otherwise below) a bellows sensor configured to measure a parameter related to a change in volume of the bellows; a processor coupled to the bellows sensor and configured with processor- executable instructions to perform operations comprising: obtaining a first sensor output from a bellows sensor of a parameter related to a volume of infusate within a bellows of the implantable drug delivery device; obtaining a second sensor output from the bellows sensor of the parameter related to the volume of infusate within the bellows of the implantable drug delivery device; determining a rate of change in the volume of the infusate within the bellows based on the first sensor output 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the implantable pump of Idriss with the sensors, processors and methods of Nelson for the purpose of detecting leaks or other anomalies, as taught by Nelson P0070.
Regarding claim 11, Idriss in view of Nelson teaches the implantable drug delivery device of claim 10, wherein the bellows sensor comprises at least one of an electronically-based sensor (Nelson, capacitive measurement device, P0051), a strain gauge, a sensor configured to detect one or more of a position of the bellows, an orientation of the bellows, an expansion or compression state of the bellows, and a pressure associated with the bellows, a light based sensor including a light emitter and a light detector, a sensor configured to detect vapor and liquid of a two-phase liquid associated with the bellows, a flow meter configured to detect a flow of the infusate as it travels between the bellows and an accumulator, a sonically-based sensor, a capacitive displacement sensor, or an inductive sensor.  
Regarding claim 12, 
Regarding claim 16, Idriss in view of Nelson teaches the implantable drug delivery device of claim 10, wherein the processor is configured with processor-executable instructions to perform operations such that initiating the abnormal infusate volume rate procedure comprises at least one of: modifying one or more parameters of a current treatment regimen implemented on the implantable drug delivery device; or determining whether a function of an element of the implantable drug delivery device is modified (Nelson, alert triggered when the difference between and expected and actual volume of the reservoir or flow rate from the reservoir has exceed a threshold, Fig. 4).
Regarding claim 17, Idriss in view of Nelson teaches the implantable drug delivery device of claim 10, further comprising a wireless communication transceiver (Nelson, telemetry module 30 P0037) coupled to the processor, wherein the processor is configured with processor-executable instructions to perform operations such that initiating the abnormal infusate volume rate procedure comprises: sending (Nelson, therapy information is displayed on the user interface 82, P058, including alerts, P0099) an abnormal state notification to an external device (Nelson, programmer 20, P0031) using the wireless communication transceiver.  
Claims 2, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Idriss in view of Nelson and further in view of Kamen et al. (Kamen), US 2013/0336814 A1.
Regarding claim 2, Idriss in view of Nelson teaches the method of claim 1, wherein: determining whether the rate of change in the volume of infusate within the bellows does not satisfy the threshold criterion comprises determining whether the rate of change in the volume of infusate within the bellows exceeds the threshold criterion 
Nelson teaches a user interface 82 for an external programmer 20 that allows a user to initiate an emergency shutoff, P0060.
Idriss in view of Nelson does not teach the abnormal infusate volume rate procedure comprising controlling, by the processor, a flow control device to shutoff flow of the infusate in response to determining that the rate of change in the volume of infusate within the bellows exceeds the threshold criterion.  
However, Kamen et al. (Kamen) teaches an apparatus for infusing fluid wherein the abnormal infusate volume rate procedure comprises controlling, by the processor (infusion site monitor 26, P0476 and shown in Fig. 2 to include a processor 37), a flow control device (valves 16, 17, 18 and 25, P0476) to shutoff flow of the infusate in response to determining that the rate of change in the volume of infusate within the bellows exceeds the threshold criterion (flow rate deviation by a predetermined amount, the infusion site monitor 26 may issue an alarm and/or alert, e.g., the alarm may signal the valves 16, 17, 18, and 25 to close, P0476).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the method of Idriss in view of Nelson with the method of Kamen for the purpose of shutting off flow without user input and thus streamlining the flow shuttoff, as taught by Kamen P0476.
Regarding claim 15, 
Nelson teaches a user interface 82 for an external programmer 20 that allows a user to initiate an emergency shutoff, P0060.
Idriss in view of Nelson does teach the device further comprising a flow control device within an infusate flow path within the implantable drug delivery device, wherein the processor is configured with processor-executable instructions to perform operations such that initiating the abnormal infusate volume rate procedure comprises controlling the flow control device to shutoff flow of the infusate.  
However, Kamen teaches an apparatus for infusing fluid further comprising a flow control device (valves 16, 17, 18 and 25, P0476) within an infusate flow path within the implantable drug delivery device, wherein the processor is configured with processor-executable instructions to perform operations such that initiating the abnormal infusate volume rate procedure comprises controlling the flow control device to shutoff flow of the infusate (flow rate deviation by a predetermined amount, the infusion site monitor 26 may issue an alarm and/or alert, e.g., the alarm may signal the valves 16, 17, 18, and 25 to close, P0476). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Idriss in view of Nelson with the valves, monitor and method of Kamen for the purpose of shutting off flow without user input and thus streamlining the flow shuttoff, as taught by Kamen P0476.
Regarding claim 20, Nelson discloses the implantable drug delivery device of claim 19.
Nelson teaches a user interface 82 for an external programmer 20 that allows a user to initiate an emergency shutoff, P0060.
Nelson does not teach wherein the means for performing an abnormal infusate volume rate procedure comprises means for shutting off flow of infusate to a patient.  
However, Kamen et al. (Kamen) teaches an apparatus for infusing fluid comprising means for shutting off flow of infusate to a patient (valves 16, 17, 18 and 25, P0476, and for a flow rate deviation by a predetermined amount, the infusion site monitor 26 may issue an alarm and/or alert, e.g., the alarm may signal the valves 16, 17, 18, and 25 to close, P0476).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Nelson with the valves and monitor of Kamen for the purpose of shutting off flow without user input and thus streamlining the flow shuttoff, as taught by Kamen P0476.
Claims 7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Idriss in view of Nelson and further in view of Kamen et al. (Kamen ‘597), US 2007/0219597A1.
Regarding claim 7, Idriss in view of Nelson teaches the method of claim 1.
Idriss in view of Nelson does not teach the method further comprising: determining, by the processor, an infusate flow rate based on an output received from a diaphragm sensor associated with an accumulator of the implantable drug delivery device; and determining, by the processor, that the implantable drug delivery device is operating in an abnormal state based on the determined infusate flow rate and the volume of the infusate within the bellows of the implantable drug delivery device.  
However, Kamen ‘597 teaches a fluid delivery device 10 (P0195, and shown in Fig. 1) and method further comprising: determining, by the processor (processor, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the accumulator of Idriss with the diaphragm sensor and method of Kamen ‘597 for the purpose of monitoring and adjusting operation of the accumulator, as taught by Kamen ‘597 P0193, as a redundant monitoring of fluid delivery for additional safety. 
Regarding claim 13, 
Idriss in view of Nelson does not teach wherein the bellows sensor comprises a light-based sensor configured to detect a change in a light signal related to a change in volume of the bellows.  
However, Kamen ‘597 teaches methods for medical systems wherein the bellows sensor comprises a light-based sensor configured to detect a change in a light signal related to a change in volume of the bellows (optical, P0202, sensor repeatedly measures a parameter, such as displacement, that can be related to the volume of the resilient dispensing chamber 122, P0202). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the sensors of Idriss in view of Nelson with the sensors of Kamen ‘597 as a simple substitution of one known sensor for another with the predictable result of determining reservoir volume, MPEP 2143(I)(B).
Regarding claim 14, Idriss in view of Nelson teaches the implantable drug delivery device of claim 10.
Idriss in view of Nelson does not teach wherein the bellows sensor comprises a sonically-based sensor configured to detect a change in sonic signals related to the volume of the bellows.  
However, However, Kamen ‘597 teaches methods for medical systems wherein the bellows sensor comprises a sonically-based sensor configured to detect a change in sonic signals related to the volume of the bellows (acoustic volume sensing, P0202).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the sensors of Idriss in view of Nelson with .
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Idriss in view of Nelson and further in view of Shih et al. (Shih), US 2016/0184516 A1.
Regarding claim 8, Idriss in view of Nelson teaches the method of claim 1.
Idriss in view of Nelson does not teach the method further comprising: receiving, by the processor, an indication that the bellows is filled with infusate; determining, by the processor, an initial parameter associated with the infusate in response to receiving the indication that the bellows is filled with infusate, wherein the initial parameter is determined based on a third output from the bellows sensor; determining, by the processor, parameters associated with a treatment regimen based on the determined initial parameter; and initiating, by the processor, the determined treatment regimen.  
However, Shih teaches a pressure sensing implantable drug pump wherein a method for use comprises receiving, by the processor (microprocessor, P0055), an indication that the bellows is filled with infusate (pumping unit 1122 may actively communicate with device 100 through telemetry to ensure successful refill, P0055); determining, by the processor, an initial parameter associated with the infusate in response to receiving the indication that the bellows is filled with infusate (pressure, P0055), wherein the initial parameter is determined based on a third output from the bellows sensor (third output of the pressure sensor); determining, by the processor, parameters associated with a treatment regimen based on the determined initial parameter (sensor pressure readings compared to flow rates or pressure readings 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the method of Idriss in view of Nelson with the method of Shih for the purpose of improving the accuracy of drug delivery, as taught by Shih P0055.
Regarding claim 18, Idriss in view of Nelson teaches the implantable drug delivery device of claim 10.
Idriss in view of Nelson does not teach wherein the processor is configured with processor-executable instructions to perform operations further comprising: receiving an indication that the bellows is filled with infusate; determining an initial parameter associated with the infusate in response to receiving the indication that the bellows is filled with infusate (pressure, P0055), wherein the initial parameter is determined based on a third sensor output from the bellows sensor (third output of the pressure sensor); determining parameters associated with a treatment regimen based on the determined initial parameter; and initiating, by the processor, the determined treatment regimen.  
However, Shih teaches a pressure sensing implantable drug pump wherein the processor is configured with processor-executable instructions (microprocessor, P0055) to perform operations further comprising: receiving an indication that the bellows is filled with infusate (pumping unit 1122 may actively communicate with device 100 through telemetry to ensure successful refill, P0055); determining an initial parameter associated with the infusate in response to receiving the indication that the bellows is filled with infusate, wherein the initial parameter is determined based on a third sensor 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Idriss in view of Nelson with the method of Shih for the purpose of improving the accuracy of drug delivery, as taught by Shih P0055.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/J.A.D./
Examiner, Art Unit 3783        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783